DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/11/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Amend claim 6 as follows:
6.    (Currently Amended) The parallel bioreactor system of [[claim 5]]claim 1, wherein the shaking plate comprises a plurality of culture vessel holes, and each of the culture vessel holes has a shape matched with the outer shape of the culture vessels so as to at least partially accommodate one culture vessel. 



Allowable Subject Matter
Claims 1-4, 6-7, 11-14 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest alone or in combination a parallel bioreactor system comprising: an oscillator, the oscillator comprises a support, a shaking plate, a motor, a main transmission eccentric shaft and four supporting eccentric shafts, the main transmission eccentric shaft and the four supporting eccentric shafts are connected between the support and the shaking plate by bearings; wherein each of the four supporting eccentric shafts is evenly distributed on the bottom of the oscillator and a balancing weight is mounted on each supporting eccentric shaft; a plurality of culture vessels are mounted on the same shaking plate; wherein each culture vessel is provided with an inner cavity; disposable culture bags arranged in the inner cavities of the culture vessels, wherein each disposable culture bag is provided with a multifunctional cover plate, and the multifunctional cover plate is provided with a plurality of connection holes leading to interior of the disposable culture bag; and a control system wherein the control system includes a master control console and a plurality of reaction controllers, the master control console controls the motion of the oscillator and each reaction controller is connected to the corresponding culture vessel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799



LE